Citation Nr: 1036627	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-31 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for migraine headaches.  
REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 2002 to May 2005.

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

There initially were three claims on appeal - for service 
connection for an ovarian cyst, cervical and lumbosacral spine 
disorder, and migraines.  But in a March 2009 RO decision since 
issued, service connection was granted for the ovarian cyst and a 
noncompensable (i.e., 0 percent) disability rating assigned 
retroactively effective from May 10, 2005.  Additionally, an even 
more recent March 2010 RO decision also granted service 
connection for cervical and lumbar strains and assigned 10 
percent ratings for each, also retroactively effective from May 
10, 2005.  The Veteran has not since appealed either these 
initial ratings or effective date assigned for these other 
disabilities, so these other claims are no longer at issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement (NOD) 
thereafter must be timely filed to initiate appellate review of 
the claim concerning "downstream" issues such as the compensation 
level assigned for the disability and the effective date).  
See, too, 38 C.F.R. § 20.200 (2009).

In support of her remaining claim for service connection for 
migraines, the Veteran testified at a videoconference hearing in 
August 2010 before the undersigned Veterans Law Judge of the 
Board.  During the hearing, the Veteran submitted additional 
evidence and waived her right to have the RO initially consider 
it.  38 C.F.R. §§ 20.800, 20.1304 (2009).




FINDING OF FACT

There is competent and credible evidence showing the Veteran 
began experiencing migraines while in the military and that she 
has continued to rather continuously since her discharge from 
service.


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the Veteran's 
migraines were incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Here, though, the Board need not 
discuss whether there has been VCAA compliance because the claim 
is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 
(2009) (harmless error).

II.  Entitlement to Service Connection for Migraines

The Veteran contends that she began experiencing migraines while 
in the military, and that she has continued to rather 
continuously since her discharge from service.  And after 
reviewing the relevant medical and other evidence of record, the 
Board agrees and finds that this evidence supports her claim for 
service connection.  



Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303, 3.306.

Service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the in-
service injury or disease and the current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  In order to establish a showing of chronic disease in 
service, or within a presumptive period per § 3.307, a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic," is required.  38 C.F.R. § 
3.303(b).  Subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  


However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when:  (1) a layperson is 
competent to identify the medical condition, (e.g., a broken leg, 
separated shoulder, flat feet, varicose veins, etc.), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumptive period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumptive period, or whether it 
can be so identified by lay observation).  Savage, 10 Vet. 
App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise (i.e., 
about evenly balanced for and against the claim), with the 
Veteran prevailing in either event.  Conversely, the claim will 
be denied if the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  All reasonable doubt is resolved in the Veteran's favor.  
38 CFR § 3.102.  

Here, there is no disputing the Veteran meets the first and 
indeed perhaps most fundamental requirement for any service-
connection claim, which is have proof she has the claimed 
disability - namely, migraines.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  In the absence of this proof of current 
disability, there could be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
The Veteran's May 2005 military separation examination resulted 
in a diagnosis of headaches, so while she was still in service.  
Moreover, her VA outpatient treatment records since service, 
dated from August 2005 to May 2010, document her continued 
complaints of recurring headaches, specifically migraines.  
Additionally, a September 2005 VA compensation examiner diagnosed 
migraine headaches.  So not only does this evidence confirm the 
Veteran now has migraines, but it also shows she has had them 
rather continuously since her discharge from service.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that VA compensation only may be awarded to 
an applicant who has disability existing on the date of the 
application, not for past disability).  See, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that 
this requirement of current disability is satisfied when the 
claimant has the disability at the time a claim for VA disability 
compensation is filed or during the pendency of the claim and 
that a claimant may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim).

Indeed, regarding in-service incurrence of a relevant disease or 
injury, the Veteran's service treatment records (STRs) from June 
2003, so even prior to her military separation examination, show 
she complained that she had been experiencing headaches for the 
prior two months.  And, as mentioned, again during her medical 
examination in May 2005 in anticipation of her discharge, it was 
noted that she had a history of frequent or severe headaches.  
Her military service ended in May 2005.

The Veteran's post-service VA outpatient treatment records show 
continuous complaints of frequent headaches, beginning in August 
2005, so relatively soon after her discharge from the military, 
through May 2010, so continuing to the present.  And as also 
already alluded to, the report of a VA compensation examination 
in September 2005, in the interim, indicates she has headaches 
four or five times a year, lasting on average two to three days.  
She also reported to the examiner that the headaches began while 
she was in service.  The VA examiner diagnosed migraine 
headaches, but did not comment on their etiology in terms of 
whether they date back to or are attributable to the Veteran's 
military service.



Nevertheless, there are objective indications of headaches 
beginning during the Veteran's military service and continuing 
during the several years since so as to, in turn, establish 
continuity of symptomatology.  Establishing continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is an alternative 
method of satisfying the second and third Shedden requirements - 
that is, to etiologically link the current disability to the 
disability shown in service.  See also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).

Moreover, the Veteran, even as a lay person, is certainly 
competent to proclaim having experienced headaches both initially 
during her military service and on an ongoing basis during the 
years since.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability, during service and since, even 
where not corroborated by contemporaneous medical evidence).  Her 
lay testimony concerning this also is credible, however, since 
her continuous complaints and treatment for this disorder are 
well documented throughout the record - including in the 
additional evidence she submitted at her recent hearing.  So her 
lay testimony is probative of her claim.  See Rucker v. Brown, 10 
Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).



Certainly then, resolving all reasonable doubt in her favor, it 
is just as likely as not the Veteran began experiencing migraines 
while in the military, and that these headaches have persisted 
during the years since to warrant service connection.  38 C.F.R. 
§ 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for chronic migraines is 
granted.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


